 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   TODD M. ALLISON
     Arizona State Bar No. 026936
 4   DAVID A. PIMSNER
     Arizona State Bar No. 007480
 5   RACHEL C. HERNANDEZ
     Arizona State Bar No. 016543
 6   DIMITRA H. SAMPSON
     Arizona State Bar No. 019133
 7   Assistant United States Attorneys
     Two Renaissance Square
 8   40 N. Central Ave., Suite 1800
     Phoenix, Arizona 85004
 9   Telephone: 602-514-7500
     Email: Todd.Allison@usdoj.gov
10   Email: David.Pimsner@usdoj.gov
     Email: Rachel.Hernandez@usdoj.gov
11   Email: Dimitra.Sampson@usdoj.gov
     Attorneys for the United States
12
                         IN THE UNITED STATES DISTRICT COURT
13
                               FOR THE DISTRICT OF ARIZONA
14
15   In the Matter of the Extradition of Ali                       No. 20-8033MJ
     Yousif Ahmed Al-Nouri a/k/a Ali Youssef
16   Ahmed Al-Nouri, Ali Ahmed, Ali Yousif              UNITED STATES’ NOTICE OF
     Ahmed Al Noori, Ali Yousif Ahmed Nouri,            REBUTTAL EXPERT WITNESS
17   Ali Al-Daleme, Ali Yousif Ahmed Al-
     Mahmadi, Ali Yousif Ahmed, and Ali
18   Yousif Nouri.
19
            The United States of America, through undersigned counsel, hereby gives notice
20
     that it intends to introduce an expert opinion to rebut the expert opinion disclosed by Ali
21
     Yousif Ahmed Al-Nouri (hereafter, “Ahmed”).
22
            On October 19, 2020, counsel for Ahmed provided to the United States via email
23
     notice of Ahmed’s intent to use Professor Haider Ala Hamoudi as an expert in this matter.
24
     (A copy of the email, expert disclosure, and curriculum vitae provided to the United States
25
     by Ahmed’s counsel is attached hereto as Attachment B.) For purposes of rebuttal, the
26
     United States intends to provide an expert opinion from Professor Craig Whiteside, an
27
     associate professor of National Security Affairs for the United States Naval War College
28
     resident program at the Naval Postgraduate School in Monterey, California.
 1          I.     Professor Whiteside’s Background
 2          Professor Whiteside’s curriculum vitae is attached hereto as Attachment A.
 3   Professor Whiteside primarily focuses his academic research on irregular warfare in
 4   general, and the Islamic State movement specifically, and he teaches military officers as
 5   part of their joint professional military education (JPME) program.
 6          Professor Whiteside obtained his Bachelor of Science degree from the United States
 7   Military Academy, West Point in 1991 and his Master of Arts degree in Leadership and
 8   Counseling from Long Island University in 1999. In 2014, Professor Whiteside obtained
 9   his Ph.D. in Political Science from Washington State University, where he authored his
10   dissertation entitled “The Smiling, Scented Men: The Political Worldview and Strategy of
11   the Islamic State of Iraq, 2003-2013.” This effort utilized several thousand products
12   authored by the movement that eventually became the Islamic State as we know it today,
13   and included, “al-Qaeda in Iraq.”
14          Prior to obtaining his Ph.D., Professor Whiteside served as an active duty infantry
15   officer in the United States Army from 1991 to 2011. During that time, he achieved the
16   rank of Lieutenant Colonel. In October 2006, Professor Whiteside deployed to Iraq, where
17   he served as the deputy commander for a parachute infantry battalion conducting
18   counterinsurgency and stability operations for approximately 15 months until December
19   2007. During his time in Iraq, Professor Whiteside was stationed primarily in an area just
20   south of Fallujah, Iraq, in North Babil province, and developed a working knowledge of
21   the insurgency and its components. He was also involved in reconciliation efforts with
22   some Iraqi nationalist insurgent elements known as the Awakening movement, which
23   rallied to the Iraqi government during the Surge period.
24          Professor Whiteside’s experience as a practitioner informs his scholarship, starting
25   with his dissertation and progressing into dozens of articles and a book with Oxford
26   University Press published in 2020 on the Islamic State movement, which covers the
27   Islamic State’s predecessor names and groups. This research is archival in nature and relies
28   on the group’s primary sources, including captured and declassified documents by the


                                                -2-
 1   United States government on the battlefield. Professor Whiteside has published in the top
 2   journals in his field (Small Wars and Insurgencies, Perspectives on Terrorism, and Studies
 3   in Conflict and Terrorism) as well as many others, and his research has been featured in
 4   The Washington Post and other major news sources. He has presented his research to U.S.
 5   intelligence officials on numerous occasions for them to engage with him about the Islamic
 6   State, its history, and strategy. This includes trips to the Middle East to teach members of
 7   Special Operations Command working on Islamic State foreign fighter flow.
 8       Professor Whiteside is a fellow at the International Center for Counterterrorism-The
 9   Hague and the George Washington University Program on Extremism, where he researches
10   various aspects of the Islamic State and its predecessors. His most recent publications for
11   these think tanks were on the Islamic State’s global insurgency and a soon-to-be-published
12   work on the Islamic State’s Department of Soldiers, respectively.
13          II.    Professor Whiteside’s Expected Expert Opinions
14          The United States intends to submit an expert report and/or provide expert testimony
15   at the extradition hearing by Professor Whiteside to rebut the opinions of Ahmed’s expert,
16   Professor Hamoudi, that (1) “Al Qaeda in Iraq, as that group was constituted in 2006, is
17   properly understood as an indigenous uprising against the governing authority of Iraq”;
18   and (2) “the allegations in the complaint, if assumed to be true, should be considered to be
19   part of a domestic political insurgency that was taking place in Iraq during that time
20   period.” 1 (Attachment B, at Page 3, Ahmed’s Oct. 19, 2020, expert disclosure.)
21          Professor Whiteside intends to render an opinion that, at the time of the conduct
22   outlined in the Extradition Complaint, i.e. June to October 2006, the organization that has
23   been referred to domestically in the United States as al-Qaeda in Iraq (“AQI”) was a
24   separatist group that operated in Iraq and elsewhere. As Professor Whiteside will explain,
25   AQI was not a “domestic” or “indigenous” group with a nationalist political agenda, i.e.
26
     1
27          Ahmed’s expert disclosure suggests that Professor Hamoudi will provide opinions
     on a number of other topics as well. The United States believes those subjects are irrelevant
28   to the extradition proceeding before this Court and intends to address those areas of
     testimony through a motion in limine.

                                                 -3-
 1   changing the existing political structure of the country of Iraq, but rather was a group
 2   founded and led by foreigners that recruited like-minded Salafi Iraqis and whose interest
 3   in controlling specific regions of Iraq and neighboring countries was centered on
 4   establishing an Sunni-based Islamic Caliphate.
 5          Professor Whiteside will explain that the group known to the United States as AQI
 6   referred to themselves as al-Qaeda’s Base of Jihad in the Land of Two Rivers. The
 7   meaning of the group’s name symbolized the group’s primary goal, which was to mobilize
 8   an international movement to establish an Islamic Caliphate in the “Land of Two Rivers,”
 9   i.e. the historical region of Mesopotamia, which historically spans areas of what is now the
10   countries of Iraq, Kuwait, Syria, and Turkey. He will provide a historical background on
11   the development of AQI, discussing how the group (1) coalesced in 2004 as a terror
12   network that was affiliated with the transnational terrorist organization, al-Qaeda, (2)
13   developed into a regional separatist insurgency in 2005, (3) joined with a small group of
14   Salafi-jihadist groups in January 2006, called the Mujahideen Shura Council; and (4)
15   ultimately dominated the merger of these groups into the Islamic State of Iraq in October
16   2006—the direct predecessor of what is now the Islamic State militant group (a.k.a. ISIS,
17   ISIL, Daesh).
18          Professor Whiteside will explain that AQI directly developed out of Jama’at al-
19   Tawhid wal-Jihad, a cell of Arab militants from the Levant that had been founded
20   approximately five years earlier in Afghanistan in 1999 under the name Jund al-Sham. The
21   leader of Jama’at al-Tawid wal-Jihad was Abu Musab al-Zarqawi, who was not an Iraqi
22   national but instead a Jordanian veteran jihadist who had, in 2004, pledged allegiance of
23   his group to Osama bin Laden and renamed his group al-Qaeda’s Base of Jihad in the Land
24   of Two Rivers (a.k.a. AQI). His main lieutenants were also foreign fighters from Syria,
25   Lebanon, and Egypt.
26          Not only was AQI’s leader, al-Zarqawi, not an Iraqi national, but the membership
27   of AQI during 2006 included both Iraqi nationals as well as foreign fighters traveling from
28   other countries to fight in Iraq to create and secure a future “Caliphate.” Additionally,


                                                -4-
 1   although AQI conducted the majority of its terror attacks in Iraq between 2004 and 2006,
 2   al-Zarqawi and AQI killed the U.N. and Egyptian ambassadors in Iraq as demonstrations
 3   of their ideological goals and successfully conducted external terror operations against
 4   targets in Jordan, Syria, and Israel.
 5          Professor Whiteside will testify that, unlike other nationalist insurgent groups
 6   operating in Iraq at the time, the group’s leadership statements during this time criticized
 7   the concept of nationalism and the idea of an Iraqi state as a Western construct embraced
 8   by corrupt apostate Iraqis and Shia rejectionists for their own purposes. It furthermore saw
 9   democracy as an un-Islamic concept and directed violence against elections in Iraq during
10   this period. Instead, al-Zarqawi’s and AQI’s goals were broader and involved committing
11   terrorist acts in Iraq and elsewhere in an effort to build an Islamic State governed by Sharia
12   law that expanded across several countries’ geographic borders. Professor Whiteside will
13   testify that the two murders of Fallujah police officers outlined in the Extradition
14   Complaint are factually consistent with the types of attacks committed by AQI cells in Iraq
15   during this time. He will explain how such attacks on local Iraqi police officers were acts
16   of group sanctioned violence that represented AQI’s extreme belief that anyone who served
17   a democratic, non-Sharia-based government was violating the laws of its future regionally
18   based Caliphate and thus, had committed apostasy against Islam. The group’s ideological
19   minders, unique among almost all other resistance groups operating in Iraq in 2006,
20   mandated a death penalty for this alleged transgression (called takfir) and implemented this
21   policy in contested areas it attempted to control.
22          RESPECTFULLY SUBMITTED this 23rd day of November, 2020.
23                                              MICHAEL BAILEY
                                                United States Attorney
24                                              District of Arizona
25                                               s/ Todd M. Allison
                                                TODD M. ALLISON
26                                              DAVID A. PIMSNER
                                                RACHEL C. HERNANDEZ
27                                              DIMITRA H. SAMPSON
                                                Assistant United States Attorneys
28


                                                 -5-
 1                               CERTIFICATE OF SERVICE
           I hereby certify that on November 23, 2020, I electronically transmitted the attached
 2
     document to the Clerk’s Office using the CM/ECF System for filing sealed documents, and
 3
     sent the attached document and Proposed Order via email to the following registrant(s):
 4
 5   Jami Johnson
 6   Dan Kaplan
     Counsel for Ali Yousif Ahmed Al-Nouri
 7
 8   s/ Joy Faraj
     United States Attorney’s Office
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -6-
